Citation Nr: 0602104	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  03-36 414	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
tinnitus, to include a compensable rating for each ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran had active service from August 1950 to August 
1954, from January 1955 to January 1964, and from May 1966 to 
June 1971.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of the Detroit, Michigan, 
Regional Office (RO), which granted service connection for 
tinnitus, and assigned a 10 percent initial rating, effective 
from April 28, 2000.

By way of Chairman's Memorandum No. 01-05-08 (April 28, 
2005), the Chairman of the Board of Veterans' Appeals, as 
directed by the Secretary, imposed a temporary stay on the 
adjudication of all claims in which a claim for compensation 
for tinnitus was filed prior to June 13, 2003, and a 
disability rating for tinnitus of greater than 10 percent was 
sought.  As such, action on the veteran's case was suspended 
pending resolution of ongoing litigation on this matter.


FINDING OF FACT

On January 18, 2006, the Board was notified by the Department 
of Veterans Affairs (VA) Regional Office, Detroit, Michigan, 
that the veteran died on March [redacted], 2005.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2004).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2004).



ORDER

The appeal is dismissed.




		
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


